Title: The Question Discussed, [19 November 1774]
From: Franklin, Benjamin
To: 


Verner Crane attributed this letter, printed in an issue of the Public Ledger that is apparently unavailable in the United States, to Franklin on the basis of abundant analogues with his known writings. But the content and style, although they sound like his, do not answer the central question, which is why he composed the essay. At the time it was published it served no apparent purpose. In form it addressed one audience, for whom it had little relevance; in fact it addressed quite another, for whom it had no relevance at all.
The closely reasoned argument that the colonies should not petition for redress but adopt effective economic sanctions is ostensibly but not really aimed at English merchants. It calls on them for no action, and is calculated at most to arouse their apprehension. The call for action is to Americans, for whom most of the essay is unquestionably meant. Franklin may at first have intended it for his countrymen, Crane suggests in passing, and then reworked it into a warning to the English. But after the introductory paragraphs there is no reworking; the author speaks to the colonists alone, and urges on them a course of action when the time for urging had long passed. In mid-September the Congress had endorsed the Suffolk resolves with their demand for an economic boycott; word of this action had reached London in late October, and is reflected in the first sentence. When the essay appeared in mid-November, the delegates in Philadelphia had taken whatever steps they were going to take; and advice on the concrete terms of the boycott was wasted. Such an idle exercise does not sound like Franklin.
Yet the evidence of his authorship is hard to discount. Accept it, and one of two conclusions seems to follow. Either he was writing for an English audience, which in our opinion makes no sense; or he was writing for an American, which makes equally little sense at that time. The escape from this dilemma lies in adding two assumptions to the second hypothesis: first, Franklin composed the body of the essay as early as June or July, to influence his countrymen when the Congress was still in prospect, and then thought better of sending it (no other record of it has come to light); second, in November some one, conceivably he himself, for reasons unknown added the opening paragraphs with their reference to the Suffolk resolves and sent the odd conglomerate to the Public Ledger. These assumptions may meet the problem inherent in the text, but without supporting evidence they are as insubstantial as a house of cards.
 

For the Public Ledger.The Question DISCUSSED: OR, Reasons WHY America SHOULD SUSPEND ALL Trade WITH Great Britain.To THE Merchants OF England.
Gentlemen,
[November 19, 1774]
As you are deeply concerned in the event of the American Resolves, I mean to enquire how far it is probable that those Resolves may prove injurious to the commercial interests of Great Britain.

It must on all hands be confessed that the mercantile affairs of England now begin to wear a most gloomy aspect, and if any thing can accelerate the total destruction of her manufactures, it will be a Stoppage of American Trade; this will give a death-wound to Commerce. Yet such has been the infatuation of Ministers, that what is most to be dreaded by every well-wisher to his country is the most likely to ensue.
Amongst the various measures proposed by the Americans to obtain redress for their violated rights, the following have been considered as very likely to effectuate the purpose.
I. A Petition or Remonstrance to Parliament against their late Acts, with a decent firm declaration of our Rights.
II. A Suspension of Trade with Great Britain till the said Acts be repealed.
III. A Suspension of all Trade, with Ireland and the West Indies also.
I design to consider each of these with their probable effects: Premissing these three things. 1. That the said acts sap to the very foundation, every principle of American Liberty. 2. That all England are united in enforcing those acts, and 3. That Therefore the Americans ought to adopt such measures as will MOST EFFECTUALLY prevent their operation, and effect their repeal.
I. As to the first, I have the following Objections to presenting any Petitions or Remonstrance to the British Parliament.
1. They will not acknowledge the Congress to be any LEGAL body or representative of America, and therefore any petition will be Loss of Labour and Loss of Time, without effecting our deliverance.
2. The substance of the petition will be highly disgusting to Parliament; for, couch it in the softest terms possible, yet the plain English of it must be, “that they have made the said acts without any Right or Authority, and if their authority had been good, yet the said acts are in their nature UNJUST and WICKED, and the Americans will plague and distress Great Britain in every way possible, till they are REPEALED,” which is so extremely contrary to the present sentiments of Great Britain, that little advantage is to be expected from a procedure of the kind.
3. Any kind of declaration of our rights and liberties will bring the question of American rights into view, and make it the subject of a dispute, which can never be determined; for it is certain the Americans NEVER WILL acknowledge the legislative and TAXING power of the British Parliament, nor will the British Parliament ever relinquish that claim. All we can expect is, that the British Parliament will on some PRUDENTIAL considerations suspend the exercise of it; not that they will give up the Principle. This question therefore ought by all means to be kept out of sight, because there is no hope of its being ever settled, and any discussions of it will certainly widen the breach.
4. If the British Parliament should consent to enter into treaty with us on the subject of American rights (which I think not at all probable) yet we have by no means an equal chance with them in the treaty, for they will plead at ease, but we must plead in pain. Whilst we are in treaty with them, we feel the pain of our ports shut, our right and property in wharfs, landings, bills of lading, charter parties, &c. vacated, our charter GROSSLY VIOLATED , and liberties lost; they, on the other hand, are at ease, and in full triumph over our fortunes, liberties, and lives. A person in distress has not an equal command of his best faculties, or an equal courage to exert them with one at ease and out of danger. It is said that Cortes, the Conqueror of Mexico, demanded of Montezuma the Emperor, a surrender of his cash, the Emperor made some objections, and desired a Treaty on the reasonableness of the demand, on which Cortes heated a gridiron red hot, and seated poor Montezuma on it, and consented to TREAT with him as long as he pleased. I do not know that Great Britain would consent to treat with us on the subject of our Rights, even in our excruciating distress; but if they should be so CONDESCENDING, there would be so much of duress in the whole treaty, that I doubt very much if the Americans would admit its validity, if the conclusion should not be favourable to them. I am indeed utterly averse to such an unequal treaty. Either let us be first put out of pain, or let them be put into equal pain, and then equal conclusions, if any, may be expected.
5. The British Parliament are not supposed to yield any thing to the ardors and passions of a petition, but their decisions are ever governed by Facts and the reasons of them. But we cannot in any petition suggest any new matter, with which the British Parliament were not perfectly acquainted when they passed the acts, the whole subject has been long since exhausted, and every argument against the Bills were all set in the strongest light, by many very able speakers, when the bills were debated. It will therefore be vain and ridiculous, and may perhaps be deemed disrespectful for our Congress to offer a Petition, filled with old, trite, thread-bare matters and arguments, which had a full discussion when the acts passed.
6. Any Petition, Memorial, Remonstrance, or by whatever other name it may be called, will be deemed to imply a Confession of the right of the British Parliament to make the laws against which we remonstrate, which the Americans most certainly do not intend to acknowledge.
7. But what will be as fatal perhaps as any of the rest, if the Congress present a petition to Parliament, it may be received and depend a Year or TWO there for consideration and answer, during all which time it may be thought very improper and indecent for us to adopt and pursue any other means of deliverance, and it will be strongly urged that we ought at least to suspend any other methods of redress, till we know the result of Parliament on our petition.
II. After all this, if it should be deemed expedient to present a petition, and lest words alone, however forcible, should not have sufficient weight, further ACTIVE MEASURES should be thought necessary to give energy to the same, it remains to be considered what these further measures ought to be; arms certainly ought to be the last thing in view. A Suspension of our Trade is by most people thought sufficient to effect our deliverance; and some think that a suspension of our trade with Great Britain ONLY will effect the great end desired. On which I would observe.
1. However effectual this measure may be, it will be a SLOW one; Great Britain has great resources of raw materials besides her importations from America; she has many great vents for her merchandize besides her exports to us; the matter in dispute they look on of great importance, and they will suffer long before they will yield it; they will feel a suspension of our trade HEAVILY, but not RUINOUSLY; the inconveniences to them will not be felt so immediately as will be necessary to force an immediate deliverance for us, and any long delay may prove fatal to us; for,
2. The success of our resolutions depends on the continued and united practice of Millions; the minds of all ranks and conditions of people are now filled with a sense of our danger, and willing to UNITE in adopting and pursuing any practicable means of deliverance, but time may wear this high sense out of their minds. ’Tis madness to lose the universal warmth and zeal of all America by needless delays; such stupid, sleepy, dreaming conduct will cost our poor posterity hungry bellies, aching hearts, and tears of blood.
3. Yet there is one advantage arising naturally from a Suspension OF Trade with Great Britain only; however slow its operations may be, it will give America time to complete their OWN MANUFACTURES, to correct their infatuation for British luxuries, and teach their Merchants that they will grow rich faster by supplying RAW MATERIALS than by importing FINISHED GOODS.
III. I am now to consider what will be the probable consequences of a suspension of our trade with Great Britain, Ireland, and the West Indies.
1. All the wisdom and wealth of England and Ireland united, cannot sow Ireland with flax without the American seed, 34,000 hogsheads of which is annually exported to Ireland from the provinces of New-York and Philadelphia only. If the flax is not sown there can be no crop, and consequently no materials to employ the linen manufacturers; and thus 300,000 people must be thrown out of business, and of course out of bread, and the linen merchants be disenabled from supplying their customers, and so must lose their custom, and suffer that branch of trade to slide into the hands of other nations, from whom it will be difficult to recover it. All the wisdom and power of Great Britain cannot prevent or remedy these evils, otherwise than by REPEALING the offensive acts, and thereby opening the ports of America time enough for shipping seed in season for sowing Ireland next spring. The subject will not admit of DILATORY DELIBERATIONS; to Delay will be to be Ruined: if the seed time is suffered to pass without seed, no wisdom can prevent the ruin of the Irish Linen Manufacture, or the Insurrection of Millions of starving, unemployed people. The inconvenience of this suspension of trade is very little to America; no Farmer depends upon his flaxseed for the supplies of the year; it is a rich Farmer who raises half a dozen bushels, and he can keep it over the year without sensible inconvenience.
2. Suspending our trade with the West Indies will ruin every plantation there. The Planters cannot subsist their slaves without our corn, nor reap any benefit from their crops without our lumber. A stoppage of these American supplies will bring upon them a scarcity too ruinous to be risked even by the most stupid madness. It will instantly lie with the British Parliament to determine whether the West Indies shall be starved and ruined, or not, and it will be necessary for them to determine QUICK, or the damages of delay will soon become irreparable. The damage of this suspension of trade would not be much to America; we cut our choicest timber for lumber too freely; our lumber cutters would serve themselves and country better, were they employed in clearing and cultivating land. We can fill the West Indies with provisions this fall; and I dare say the British Parliament will remove all obstructions to our shipping more next spring; so that the suspension will probably last only through the winter, which is not a season for much business. Besides, all the ports in Europe are open for our provisions, and if we lose a little in the price, we may afford it, inasmuch as we shall make great savings in the article of rum, and other West-India luxuries. If it is objected, that England alone has offended us; why should we smite Ireland and the West Indies? I answer, The funds which support the Irish linen manufacture, and the West-India plantations, lie very much in London; the linen of Ireland, and the produce of the West-Indies, are mostly due to London before they are made, and therefore ruining the Irish linen manufacture and the produce of the West-India plantations would greatly affect the Irish and West-India Merchants in London; it would break not single and principal houses only, but would oblige whole streets of them to shut up at once, and hasten to Parliament with such tales of woe as the stubborn omnipotence of that haughty House could not refuse to hear, or be able to remedy, otherwise than by a Repeal of the offensive Acts. But if the British Parliament should be MAD enough to risk all these evils, and continue the Acts, America might live very well a number of years without them: It is likely our provisions would be plenty and cheap, so that our poor might be supplied easily; we should save the annual millions we now pay for East-India, West-India, and British superfluities; our own manufactures would thrive; the cultivation of our country would be greatly increased; we should be gradually recovered from our ridiculous imitation of British fashions and extravagancies, and, for anything I can see, may soon be as happy as the ancient Shepherds of Arcadia; we have a finer country than they ever had, and a heaven equally propitious.
3. How far a suspension of our trade with Great Britain may affect them, is not certain; but no doubt that blow, in conjunction with the before-mentioned particulars, would operate strongly; it would reduce the employment of many thousands of people, would lessen the sales of the East-India Company, and would diminish the public revenue near a million sterling per annum, about half of which sum arises yearly from the single article of tobacco.
These are effects which no wisdom can prevent or avoid; they will leave the British Parliament time to deliberate, however mortifying it may be to them to apply the only remedy which can relieve their distress: But should they be disposed to spin out delays, in full sight of the ghastly and irresistable approaches of such RUINOUS and COMPLICATED misery, we should at least have the advantage of being on a footing with them; they would be in pain as well as we, and would at least have equal inducement to put a speedy end to it; their Interest would soon conquer their Pride, and their revenge must be sacrificed to their ease.
I look on the dignity of the American Congress equal to any assembly on earth, and their deliberations and resolutions more important in their nature and consequences than any which were ever before agitated in council. The value and character of America will be fixed, merely as the Congress shall estimate them, and if they assert the Rights and Liberties of America with that precision and effect which is universally expected from them, there can be no doubt but their resolves and advices will be honoured with universal Approbation and Obedience, and I hope and trust they will think it below their dignity, as well as inconsistent with their prudence, to degrade their importance by any WEAK HUMILIATING concession or conduct.
I do not apprehend that all we can do will be too much. Our all is at stake, our enemies are powerful and determined, trifling expedients will be ridiculous, delays will ruin us, every moment is a moment of the utmost importance, all the world ARE now viewing and all posterity WILL look back on the proceedings of the Congress.
An American.
